Citation Nr: 0003834	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-48 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1994 rating decision of 
the RO.  

In November 1996, the Board remanded the case for additional 
development.

In July 1998, the Board denied the veteran's claim of service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a September 1999 order, the Court granted a Joint Motion 
for Remand.  The Board's decision was vacated, and the matter 
was remanded for additional proceedings.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  





CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the medical evidence includes diagnoses of PTSD 
attributable to the veteran's alleged Vietnam service.  Thus, 
the Board finds the claim of service connection for PTSD to 
be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action, as discussed hereinbelow.



REMAND

As noted in the Joint Motion for Remand, the Board's November 
1996 remand instructed the RO to conduct additional 
development.  Specifically, although not noted in the joint 
motion, the RO was to attempt to obtain evidence 
corroborating the veteran's alleged stressors.  However, 
despite the RO's attempts, there was no credible evidence 
presented support the veteran's assertions.  See Cohen v. 
Brown, 10 Vet. App. at 137.  

The Board, however, also instructed the RO to arrange for a 
VA examination to determine the nature and etiology of any 
current psychiatric disorder.  The examiner was to determine 
whether the veteran was suffering from PTSD due to any 
verified stressor-of which, of course, there were none.  As 
none of the veteran's alleged stressors were corroborated, 
the RO did not schedule a VA examination.  

It was determined in the Joint Motion that the case had to be 
remanded for compliance with the Board's prior remand request 
that an examination be scheduled.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the Board was instructed to 
arrange for a VA examiner to determine whether the veteran 
has PTSD due to verified stressors, of which there were none.  

Subsequent to the Board's July 1998 decision, additional 
evidence was associated with the claims folder, although some 
of the evidence was received by the RO prior to the Board's 
decision.  Specifically, a private physician, Kenneth E. 
Higgins, M.D., stated that he had treated the veteran since 
1964.  He opined that, "in looking back and knowing of his 
tour in Vietnam, [his problems over the years were] certainly 
symptoms of P.T.S.D."  The RO should contact Dr. Higgins and 
obtain his treatment records concerning the veteran.  Dr. 
Higgins should also be asked what was meant by his statement 
"knowing of his tour in Vietnam."  

Also, additional letters were received from Martha's Vineyard 
Community Services.  As in earlier letters, it was reported 
that the veteran had PTSD "from his Vietnam War 
experiences."  The RO should contact the appropriate mental 
health care providers at that facility and inquire of the 
specific "Vietnam War experiences" to which they are 
referring.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

a.  The RO should specifically 
contact Kenneth E. Higgins, M.D., to 
obtain his records of treatment of 
the veteran.  Dr. Higgins should be 
asked what was meant by his 
statement "knowing of his tour in 
Vietnam."  Specifically, Dr. 
Higgins should be asked whether he 
has independent knowledge of the 
veteran having served in Vietnam.  

b.  The RO should specifically 
contact Martha's Vineyard Community 
Services to obtain records of 
treatment of the veteran.  The 
veteran's treating mental health 
care providers should be asked to 
specify the "Vietnam War 
experiences" on which the diagnosis 
of PTSD was based.  

2.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information concerning his alleged 
stressful events or service stressors 
which have been identified in connection 
with his claimed PTSD.  This should 
include dates, places, unit assignments 
and other circumstances surrounding these 
events.  If received, the evidence should 
be associated with the claims folder.  

3.  The RO should take the appropriate 
steps to contact the United States Armed 
Services Center for Research of Unit 
Records (formerly ESG), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197, and verify all claimed stressors of 
record.  This should include taking all 
indicated action to confirm his reported 
service in Vietnam between January 1962 
and May 1962.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination in order to determine the 
nature and likely etiology of any current 
psychopathology.  All indicated testing 
should be conducted.  The claims folder 
must be made available to the examiner 
prior to the examination.  Based on the 
review of the case, it is requested that 
the examiner determine whether the 
veteran is suffering from PTSD and, if 
so, whether any verified stressor was of 
sufficient severity in order to support 
such a diagnosis.  The examiner should 
also reconcile the findings with previous 
VA and private medical opinions.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



